1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN CRESSLER,                                    )   Case No.: 1:19-cv-00364-LJO-JLT (HC)
                                                        )
12                   Petitioner,                        )   ORDER TRANSFERRING CASE TO THE
                                                        )   UNITED STATES DISTRICT COURT FOR THE
13           v.                                         )   CENTRAL DISTRICT OF CALIFORNIA
                                                        )
14   BRANDON PRICE, Executive Director,
                                                        )   (Doc. 16)
15                   Respondent.                        )
                                                        )
16                                                      )

17           On July 25, 2019, Respondent filed an application to transfer the petition for writ of habeas

18   corpus to the Central District of California. (Doc. 16.) Because venue is proper in the Central District

19   of California, the Court will order the petition be transferred.

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all defendants

22   are residents of the State in which the district is located; (2) a judicial district in which a substantial

23   part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is

24   the subject of the action is situated; or (3) if there is no district in which an action may otherwise be

25   brought as provided in this section, any judicial district in which any defendant is subject to the court’s

26   personal jurisdiction with respect to such action.” 28 USCS § 1391(b).

27           Petitioner is challenging his conviction and sentence from Ventura County, which is in the

28   Central District of California. The Respondent contends that the matter should be transferred to the

                                                            1
1    Central District because “[i]t is in the Central District that all subject events took place, that all

2    pertinent records are currently located, and that all critical witnesses currently reside.” (Doc. 16 at 2-

3    3.) The Court finds that venue is proper in the Central District of California. In the interest of justice,

4    a federal court may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. §

5    1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

6            Accordingly, the Court ORDERS that this matter be transferred to the United States District

7    Court for the Central District of California.

8
9    IT IS SO ORDERED.

10       Dated:     July 28, 2019                                 /s/ Jennifer L. Thurston
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
